DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2022 has been entered.
 	Applicant's response has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 9, 12, 16, and 20 are currently pending and under exam herein.
Claims 1, 9, 12, 16 are currently amended.
Claims 2-8, 10-11, 13-15, 17-19, and 21-28 have been cancelled.




Information Disclosure Statement
	The Information Disclosure Statement filed 30 September 2022 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.

Claim Interpretation
In the interest of compact prosecution, the instant claims are examined to consider all claim limitations but the claims herein contain recitations that are intended and that affect the scope of the claims herein, as recited below. The courts have stated that claims must be given their broadest reasonable interpretation consistent with the specification In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).  
	Claim 1, as amended recite, “validating the nucleic acid data by: (i) processing the sequence data to confirm that an MHC genotype of the subject matches the asserted MHC information”; (ii) processing the sequence data using a tumor type classifier to confirm that the tumor type of the subject matches the asserted tumor type…”; and (iii) processing the sequence data using a gene expression-based classifier to confirm a sequencing platform used to generate the sequence data matches the asserted sequencing platform”.  The steps recited “to confirm that” a genotype or tumor type matches and the step of using a classifier to confirm a platform contain no actual steps of confirmation in the claim.  Rather, the steps are intended as recited.  See 112(b) rejections below.
	Claim 1 as amended recites, “determining, using the sequence data…a plurality of gene group expression levels…and identifying the cancer therapy using the determined gene group”.  The steps are intended as recited as there are no positive active steps to delimit the acts of “determining…by using” in the claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 9, 12, 16, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The instant rejections are necessitated by claim amendment.
	Claim 1, as amended, recites, “validating the nucleic acid data by: processing the sequence data to confirm that an MHC genotype of the subject matches the asserted MHC genotype”.  The claim is indefinite with respect to the steps of “processing…to confirm” as there are no active steps of any confirmation in the claim.  For examination purposes is assumed that the step is directed to one whereby some sort of “matching” is involved in a confirmation step, however this is not specifically claimed and the metes and bounds of “processing” are unclear.
Clarification is requested.
	Claim 1, as amended, recites, “processing the sequence data using a tumor type classifier to confirm that a tumor type matches the asserted tumor type”.  The step whereby processing by using is unclear with respect to the steps required to use a classifier to confirm a match.  It is suggested that the claim is amended to recite active positive claim steps whereby a matching process between asserted data and a known tumor type, for example, is achieved via a classifier or the like.  Clarification is requested.
	Claim 1, as amended, recites, “processing the sequence data using a gene expression-based classifier to confirm a sequencing platform…matches the asserted sequencing platform”.  The claim step is indefinite with respect to the steps of “processing…to confirm” as there are no active steps of any confirmation in the claim.  It is unclear as to the parameters required to use a gene-expression classifier to assess a sequencing platform, as claimed.  Clarification is requested through clearer claim language.
	In claim 1, the three-prong steps listed above for validating nucleic acid data as validated against the asserted data is then implemented in a third iteration to determine a plurality of gene group expression levels (groups of cancer malignancy group and cancer microenvironment).  However, the nexus between the validated nucleic acid data and the determination of a gene group expression level to then identify a cancer therapy is indefinite.  With respect to the “use” of the validate data, the claims fail to provide any steps whereby that data are implemented in the steps to assess a gene group or gene groups such that any meaningful identification of cancer therapy is determined.  Without those steps in the claim, the claims are indefinite.  Clarification through clearer claim language is requested.
	Claim 9 recites, “wherein the validated nucleic acid data are indicative of a determined source for the sequence data.  However, there are no steps provided whereby any source is determined and as such, the claim recitations are merely intended to indicate a source.  The same holds for the “determined integrity” of claim 12.  Clarification is requested.
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9, 12, 16, and 20 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Any newly recited portions are necessitated by amendment herein.
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. do they recite a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method for selecting cancer therapy for a subject.
With respect to step (2A)(1) the claims are directed to abstract ideas and natural principle. 
Abstract Ideas 
The MPEP at 2106.04(a)(2) explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	Assessment under (2A)(1)	
	With respect to the instant claims, when under the (2A)(1), the claims are found herein to be directed to abstract ideas that fall into the grouping of mental processes and mathematical concepts.  In particular, the claims include the following recitations directed to abstract ideas:
Claim 1: “validating the nucleic acid data by…processing the sequence data to confirm that an MHC genotype…matches…”; processing the sequence data using a tumor type classifier to confirm that a tumor type of the subject matches..”; processing the sequence data using a gene expression-based classifier to confirm a sequencing platform…”; “determining…a plurality of gene group expression levels…” and “identifying the cancer therapy using the determined gene group…”
Most readily the claims can be said to be directed to nothing more than mental operations whereby a person may obtain data and use it for “processing” to confirm the data and make an “identification” of cancer therapy based on observation of said data.  Said operations could be said to include nothing more than mental steps, as there are no specifics as to what constitutes the sequence data processing other than using the data to “confirm” matching.  Thus, a person could obtain data and match said data using mental operation.  Alternatively, “processing” and “matching” may be operations that involves some sort of mathematical concept, although not specifically claimed in claim 1. The Specification indicates that a matching step, for example, may be performed using a ratio [0031]; that perhaps a Phred score may be indicated [0295]; that matching may include some sort of threshold [0297], which are all under the interpretation of a “mathematical concept”.  The step of “identifying the cancer therapy for the subject…” is claimed as a step whereby, as example, a clinician could assess the processed data and make a mental identification based on said data.  
	Dependent claims 9, 12, 16, and 20 recite additional steps that are directed to limiting the judicial exceptions in independent claim 1 and as such, are further directed to abstract ideas.  Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.   
Further with respect to the abstract ideas to which the claims are directed, it is noted that the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to receive data in the form of “nucleic acid data”, as recited in independent claim 1.  There are no specifics as to the methodology involved in “processing”, “determining” and “identifying” and thus, under the BRI, one could simply, for example, make a list of data use said data to make a matching determination using pen and paper and determining relevant data to inform a cancer therapy.  
Natural Principle
In addition to the recitation of an abstract idea, the claims as recited include steps directed to associations of gene expression with cancer malignancy and thus include correlations between naturally occurring gene expression levels and a disease.  As such, the claims further include recitation directed to natural principles.  
Assessment under (2A)(2)
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas and/or natural principle into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This step is performed by analyzing the additional elements of the claim to determine if the abstract ideas or natural principles are integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea/natural principle, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite additional elements as follows:
Claim 1 (step A, 1-2): “obtaining nucleic acid data comprising sequence data…and asserted information…”  Said steps equate to data gathering steps of receiving information.
Claim 20: “administering the selected cancer therapy to the subject”.   Said step is directed to generic application of a non-specific treatment of a subject and is akin to “apply” the judicial exception in a generic manner.
Further with respect to the additional elements in the instant claims, those steps directed to data gathering, such as “obtain data” perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Insomuch as the claims may be directed to computer embodiments (claim 1 does include the word “processing”),  a computer processor is directed to additional non-abstract elements and does not serve to provide any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of a computer, such as the computer-readable recording media, are used to implement these functions.  Thus, “processing” is an instruction to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
Lastly, with respect to the recitation of an “administering the selected cancer therapy to the subject” (claim 20), said step is not the sort of specific therapy as discussed in the Vanda Memorandum dated 7 June 2018 wherein it was established that for patent eligibility of method of treatment claims, said claims shall provide for practical applications of natural relationships in a specific manner.  In the instant claims, there is no specific cancer claimed nor is there a specific selected therapy administered for any specific cancer.  As such, said step is akin to an “apply it” step in the claims.
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	Assessment under (2B)
	The claims are lastly evaluated using the (2B) analysis, wherein in the instant claims it is determined that because the claims recite abstract ideas and natural principles, and do not integrate said abstract ideas/natural principles into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not an additional elements (or combination of additional elements) may provide significantly more/an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).     
In the instant application, the specification provides for numerous methods known in the art and routinely used to “obtain nucleic acid data” such as disclosed at [0003]; [0400]; [0518] etc..  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to the steps of “processing” that potentially read on computer implementation, the court in DDR Holdings (Fed. Cir. 2014) provided that generic computer elements serving to provide a computer as a tool only, by which to operate a recited judicial exception, are not patent eligible.  [The memory, display, processor, machine, etc… are recited so generically (no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer.  It should be noted that the courts have made clear, as above with respect to DDR Holdings, that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis and the physical nature of the computer components herein do not affect the instant analysis .  See MPEP at 2106.05(I), including explanations from the judicial decision in Alice Corp Pty. Ltd. v. CLS Bank Int' l., 573 US 208, 224-26 (2014).]  As such, the recited computer elements herein do not provide an inventive concept.
	The dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.  For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Applicant’s Arguments
	1.  Applicant states that the validating step of the claims provides for a specific technological improvement.  Applicant further asserts that the ‘validating’ step is not a judicial exception in that the claims, as amended, recite three elements including: “processing the sequence data to confirm that an MHC genotype of the subject matches the asserted MHC genotype; processing the sequence data using tumor type classifier to confirm that a tumor type of the subject matches the asserted tumor type of the biological sample; and processing the sequence data using gene expression-based classifier to confirm a sequencing platform used to generate the sequence data matches the asserted sequencing platform”.  Applicant provides that the claims include at least 5kb of DNA and/or RNA data.  Applicant continues with explanation regarding the alignment to asserted MHC allele sequence data and that such computer implemented operation would not be able to be performed by a human in  a mental capacity.   Applicant states further that the remaining steps of processing are performed using a classifier and that these can also not be performed via a human mind.  
	It is respectfully submitted that this is not persuasive.  First, with respect to the improvement statement,  the claimed elements of “validating” are steps that that are, themselves, the judicial exceptions and, as such, cannot be said to represent any “additional element” to provide a specific technological improvement.  There are no elements of said “evaluating” and “determining that are integrated into any practical application.  
	Further with respect to “improvement” the MPEP at 2106.04(d)(1) makes clear:
	“if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the
specification.” Intellectual Ventures I LLC v. Symantec Corp., (patent owner argued that the
claimed email filtering system improved technology by shrinking the protection gap and mooting
the volume problem, but the court disagreed because the claims themselves did not have any
limitations that addressed these issues). It is important to note, the judicial exception alone
cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1,
10 (1981))... In addition, the improvement can be provided by the additional element(s) in
combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc.
v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)).”
	 However, as above, the instant claims do not include such additional elements either alone or in combination with the recited judicial expectations that would provide the asserted improvements herein.  For example, the instant claims do not include any elements directed to improvement in identify for any particular type of cancer data or any particular type of clinical analysis.  The “validating” steps are generically recited wherein nucleic acid features are determined from sequence data and evaluated for matching asserted information.  There are no other steps beyond the generic recitations of validating by matching and making an identification of cancer therapy based thereon.    
	Second, Applicant will note that the claim steps directed to “validating” include three series of “processing” steps whereby step (i) includes “processing to confirm that an MHC genotype of the subject matches…” which does not include any steps directed to “alignment” or any other steps whereby the process of “confirming” is elucidated in the claim.  It is further noted that said step is not clear with respect to what is achieved by “processing”.  Is it a step of “confirming” or is it a step of “matching”, for example?  It is maintained that a human can match given data using pen and paper or via mental operation with the assistance of a computing device.  It is further noted that the amount of data, in and of itself, is not a limitation which takes a process out of the realm of the human mind and, in fact, it is the process that is performed on the data which is the mental operation.  The mental “steps” of the claim do not have to be fast, efficient nor do they require specialized computing elements herein.  It is the purpose of computing environments to perform large numbers of calculations, via algorithms, in a rapid, error free manner.  While general purpose computers can perform calculations and accuracy that outstrip[ the mental performance of a skilled artisan, the nature of that activity is the same and it does constitute an abstract idea.  Applicant may wish to refer to, for example: Bancorp Serves., L.L. C. v. Sun Life Assur. Co. of Canada (U.S.) (holding that “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”); see also See SIRF Tech., Inc. v. Int’l Trade Comm ’n, (holding that: In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations).
	2.  Applicant states that the ‘validating’ step provides a specific technological improvement and integrates the alleged judicial exception into a practical application.  Applicant includes that “amended claim 1 recites the ‘additional element’ of validating the nucleic acid data by: processing…processing…and processing the sequence data…matches the asserted sequencing platform”.  Applicant states that the technical challenges are described in the Specification as pertains to workflow errors and incorrect patient inferences’ and that claim 1 has been amended to specifically recite the ‘validating’ steps.  Applicant argues that said steps are not routine, well-known or conventional in combination and that the steps of the claim improve the field of cancer therapy selection for patients by enabling better accuracy and reliability of subsequent expression analysis and treatment recommendations.  
	It is respectfully submitted that this is not persuasive.  As set forth above, the three-tiered step of “validating” is not directed to a step that is “in addition” to the judicial exception. Rather, the step of “validating” as outlined above is the judicial exception, including the three-part “processing” steps as recited.  As such, according to the MPEP and as stated above and in previous Office Actions, steps directed to the judicial exceptions are not those that provide for either a practical application or an inventive concept.  Rather, said operations and/or elements of a claim must come from those steps that are “in addition” to the recite judicial exceptions.  In the instant application, however, the only steps “in addition” are those directed to obtaining nucleic acid data, of which have been deemed data gathering steps that operate at a routine, well-known, and conventional level.  As such, Applicant’s arguments are not persuasive and the claims are not patent eligible under 35 USC 101.
Conclusion
	No claims are allowed.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1671